Citation Nr: 0420591	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death and, if so, whether the claim should be 
granted.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had recognized Guerrilla service from June 1943 
through September 1945.  He died in September 1982.  The 
appellant is his surviving spouse.

The matter came originally before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.

Subsequently, in a June 2001 Board decision, the Board 
reopened the claim of service connection for the cause of the 
veteran's death, and denied it.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2002, the appellant's 
representative and counsel for VA filed a Joint Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the motion.  A March 2002 Order of the Court granted the 
motion and vacated the June 2001 Board decision.

Subsequently, pursuant to the Court's order, the Board 
remanded the case for further development in July 2003.  At 
present, the appellant's case is once again before the Board 
for appellate review. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  The veteran died in September 1982.  The cause of his 
death was congestive heart failure, due to chronic 
obstructive pulmonary disease, due to Koch's pulmonary, far 
advanced.

3.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits.

4.  In an October 1992 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant did not file a timely appeal 
with respect to this issue, and this decision is final.

5.  The evidence associated with the claims file since the 
October 1992 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
appellant's claim. 

6.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSIONS OF LAW

1.  The unappealed October 1992 rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the October 1992 rating 
decision which relates to the issue of service connection for 
the cause of the veteran's death is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

3.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well- grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Furthermore, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the appellant's request 
to reopen the previously denied claim of service connection 
for the cause of the veteran's death was received prior to 
that date (in July 1999), those regulatory provisions do not 
apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the appellant 
was advised by VA of the information required to substantiate 
the claim on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, the March 
2000 rating decision, the July 2000 statement of the case, 
the June 2001 Board decision, and the February 2004 
supplemental statement of the case the appellant was provided 
with information regarding the evidence needed to 
substantiate the claim to reopen, and was informed of what VA 
had done and would do to obtain evidence for the claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, via a September 2003 RO letter and the February 
2004 supplemental statement of the case, the appellant was 
given specific information with respect to the changes in the 
law pursuant to the VCAA, as well as to the new VA duties to 
assist pursuant to the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The appellant was also given 
the opportunity to identify additional relevant evidence that 
might substantiate the claim.  Post-service private medical 
statements, and statements from the appellant are associated 
with the record.  The appellant was also provided the 
opportunity to present testimony at a hearing on appeal at 
the RO or before a Veterans Law Judge (VLJ), but declined 
such opportunity.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim to reopen.

Similarly, since the RO ultimately adjudicated the 
appellant's claim on its merits, rather than denying it based 
on no new and material evidence, the appellant is not 
prejudice with respect to the Board now adjudicating this 
claim on its merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim on appeal.  In particular, the RO asked the 
appellant to tell VA about any additional information or 
evidence that the appellant wanted VA to try and get for her 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

Further, the appellant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  The appellant was provided with notice 
of the appropriate law and regulations.  The appellant was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  The 
appellant was given ample time to respond.  Pursuant to the 
Board's remand, the appellant was also given the opportunity 
to present additional evidence in support of the claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence she/he should submit to substantiate 
the claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the appellant, and she was 
not prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the last transfer and certification of the 
appellant's case to the Board in May 2004 (per the RO's May 
2004 certification letter) and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond 
to VA notices.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In an October 1992 rating 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant did not file a timely appeal with respect to this 
issue, and this decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed 
prior to August 29, 2001.

As noted above, the claim for service connection for the 
cause of death of the veteran was initially denied in rating 
decision of October 1992, and the decision became final.  In 
March 2000, the appellant again submitted a claim for service 
connection for the cause of the veteran's death.  Enclosed 
with her claim was a medical certificate from a private 
physician, Dr. V. R. E., dated in February 2000. The 
physician noted that the veteran had been a patient off and 
on from 1947 to 1972 and had pulmonary tuberculosis, malaria, 
dysentery, and ischemic heart disease.  He had been given the 
necessary prescribed medications.  The physician further 
noted that the veteran's records of treatment could not be 
submitted because all of the clinical records had been 
destroyed.

Subsequently, following the July 2003 Board remand, the 
appellant submitted an additional statement from Dr. V. R. E. 
dated October 2003 noting that she was available for 
additional assistance if necessary, and attached a copy of 
the previously submitted February 2000 statement.

Upon a review of the evidence, the Board finds that the 
evidence submitted following the October 1992 rating decision 
is new and material.  The additional evidence is new because 
it was not in existence at the time of the prior rating 
decision.  Further, the additional evidence is material as it 
bears directly and substantially on the issue under 
consideration of service connection for the cause of the 
veteran's death.  The evidence is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

Having reopened the appellant's claim of service connection 
for the cause of the veteran's death, the Board now turns to 
the merits of the claim.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, if manifested 
to a compensable degree within a certain period from 
discharge from service.  Specifically, Hansen's disease 
(leprosy) must be manifested within one year from discharge, 
tuberculosis within three years from discharge, and multiple 
sclerosis within seven years from discharge.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause. In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2003); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

In this case, the evidence of record contains service medical 
records showing that in June 1945 the veteran sustained 
multiple shell fragment wounds to the right side of the 
chest.  He was treated and returned to duty in July 1945.  A 
discharge physical examination, dated in June 1947 notes that 
the veteran's lungs were normal.  It is noted that a chest x-
ray was not done.  There is no evidence in the available 
service medical records of a heart disorder or pulmonary 
tuberculosis during service.  The Board notes that no 
additional service medical records apparently are available.  
On AGUZ Form 632, it is noted that no clinical records are 
available.

The evidence further contains a Certificate of Death, dated 
in September 1982, showing that the veteran died on September 
[redacted], 1982, at the age of 63.  The antecedent cause of death is 
listed as chronic heart failure, due to chronic obstructive 
pulmonary disease, due to Koch's pulmonary, far advanced.  No 
notation was made as to the interval between onset of these 
disorders and death.

The February 2000 statement from the private physician notes 
that the veteran had been treated "OFF/ON" from 1947 to 1972 
for several disorders, including pulmonary tuberculosis and 
ischemic heart disease.  However, the treatment records 
apparently are no longer in existence and there is no 
clinical evidence, including x-ray evidence of active 
tuberculosis to a compensable degree within three years of 
the veteran's period of service.  Moreover, the medical 
statement does not relate the pulmonary tuberculosis and 
ischemic heart disease, initially treated in 1947, to the 
veteran's period of active service.  Lastly, the October 2003 
statement from the same private physician notes that she was 
available for additional assistance if necessary, and 
attached a copy of the previously submitted February 2000 
statement.

Upon a review of the evidence, there is no objective evidence 
that the veteran had pulmonary tuberculosis during service or 
to a compensable degree within three years after service, or 
heart disease during service.  There is no evidence that the 
veteran's pulmonary tuberculosis or heart disease is related 
to service.  In addition, the veteran had no service-
connected disabilities that could have resulted in the 
immediate or underlying cause of death or have been 
etiologically related to the cause of his death.

The Board notes that one of the appellant's contentions is 
that the veteran had been a prisoner of war during service 
and that his heart disease should be service connected.  
However, the veteran's alleged prisoner of war status has not 
been confirmed.  In fact, the evidence indicates to the 
contrary.  An Affidavit for Philippine Army Personnel, signed 
by the veteran in June 1947 indicates that he was not a 
prisoner of war.  In addition, a Certification of Republic of 
the Philippines, Department of National Defense, is silent as 
to the veteran having been a prisoner of war.  Further, in a 
March 1959 claim form, the veteran noted the chronological 
history of his military service and it is negative for having 
been a prisoner of war.  Accordingly, granting service 
connection for a heart disease based on prisoner of war 
status must be denied.

The Board finds that the evidence is not so evenly balanced 
as to require application of the benefit of the doubt in 
favor of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the veteran's cause of death 
must be denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened and service connection is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



